By JUDGE ALFRED D. SWERSKY
Upon review of the memoranda filed by counsel, complainant’s Motion to Disqualify Counsel for Defendants must be denied.
Complainant, a limited partner in the Duke Street Partnership, has moved to disqualify counsel for defendants asserting a conflict of interests in that counsel represented and represents Duke Street as well as other Carr entities that are in conflict with the business interests of Duke Street.
The complainant has brought this action in his own name, and Duke Street is not a party nor has Duke Street complained of the activities of counsel in representing Carr in various real estate transactions that Jeanblanc alleges conflict with Duke Street’s business purposes.
Defendants argue that Jeanblanc lacks standing to raise this issue because the partnership, not he personally, was and is the "client." This argument is without merit, and complainant has standing to raise the issue. However, he fails in his factual assertions to alleged grounds sufficient to remove counsel.
The facts that he claims create the conflicts are the very facts to be decided at trial and are very much in dispute. Moreover, complainant has failed to allege *45and show that counsel, by virtue of its representation of Duke Street, has obtained some privileged information from or about him personally, nor does he assert that counsel has obtained an unfair advantage over him personally. See Vol. 2A, Michie’s Jurisprudence, Attorney and Client, § 14, p. 74 (Supp.).
Counsel’s continued representation of the Carr interests in business transactions would not be improper per se as complainant seems to argue. Complainant is but one member of a multi-party entity, Duke Street, represented by counsel. Carr and its interests were also members of the same multi-party entity, and no prohibition exists that would prevent counsel from representing the Carr interests in the other business transactions. Absent some unfair advantage over Jeanblanc gained by counsel in its representation of Duke Street, they are not barred from representing the Carr interests in this lawsuit.
The remaining arguments of complainant hinge on the acceptance by the Court of its argument that the conflict of interests exists as a matter of fact and that this per se disqualifies counsel. These arguments are likewise without merit.